Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over HASSEN (2020/0268485) and further in view of Sachdeva et al (9,421,074).
	As per claim 1, Hassen teaches the claimed “method for producing a current state model of teeth of a patient from a scan of the teeth,” the method comprising:
	“providing an old model of the teeth including first surface elements wherein each of the first surface elements is associated with precisely one tooth of the teeth to form a segmented old model of the teeth” (Hassen, [0022]);
	“initially bring the scan and the old model into a coarse alignment” (Hassen, [0023], figure 4 – putting two images side-by-side - wherein the claimed “alignment” is interpreted as an arrangement in appropriate relative positions); thereafter
	“copying the copies of the first surface elements associated with the at least one of the teeth from the old model into a current state model” (Hassen, figure 4); thereafter
“aligning the copies of the first surface elements in the current state model with a minimum deviation from the second surface elements” (Hassen, [0026]-[0035]); and thereafter
“associating the copies of the first surface elements with the at least one of the teeth from the scan to form a segmented current state model of the teeth” (Hassen, [0036]-[0037]).
It is noted that Hassen does not explicitly teach “determining a bounding volume of at least one of the teeth arranged within the bounding volume; determining second surface elements in the scan of the teeth arranged within the bounding volume” as claimed.  However, Hassen’s 2D-box representation of the teeth suggests the well-known method of matching complex objects by using their bounding box in order to simplify the objects and therefore, reducing the processing time for the matching; furthermore, Sachdeva teaches that using a bounding volume to represent the tooth is well-known in the art (see Sachdeva, figures 36F, 37A).  Thus, it would have been obvious, in view of Sachdeva, to configure Hassen’s method as claimed by using the bounding box of the teeth in the match process to improve the processing time.

Claim 2 adds into claim 1 “wherein the scan or the old model are rotated or displaced relative to three axis in space in order to perform the coarse alignment” which is obvious when aligning two objects in the 3D space by matching elements of the objects through rotations and/or translation.

Claim 3 adds into claim 1 “wherein principle components of the scan and of the old model are determined using principle component analysis and aligned with each other in order to perform the coarse alignment” which is well known in the art to perform the matching of objects by using its principle component analysis which is a dimensionality-reduction method that is often used to reduce the dimensionality of large data sets, by transforming a large set of variables into a smaller one that still contains most of the information in the large set.  The purpose is to trade an accuracy for simplicity.

Claim 4 adds into claim 1 “wherein the bounding volume is a cuboid” (Sachdeva, figures 36F, 37A).

Claim 5 adds into claim 1 “wherein reference teeth are selected from the teeth and first surface elements associated with the reference teeth are selected as thirst surface elements, second surface element arranged within the bounding volume of the reference teeth are selected as forth surface elements, and the old model is aligned in the current state model so that the third surface elements from the old model associated with the reference teeth have a minimum deviation from the fourth surface elements from the scan in order to perform the coarse alignment” (Hassen, paragraph [0026]-[0037] – the matching of the teeth on the old model is repeatedly updated with the current state model to show the movement of the teeth between an initial positions to the desired positions of each tooth wherein the claimed “alignment” is interpreted as an arrangement in appropriate relative positions).  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 1, and similar claim 5, “a minimum deviation” is unclear as how to achieve it on the aligning step. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “coarse alignment” (line 6) is undefined and “coarse” is indefinite; “minimum deviation” is unclear as how it is performed; “the at least one of the teeth from the scan” (lines 15-16) has no antecedent basic since Applicant has not defined any means of “at least one of the teeth from the scan.”
In claim 2, “coarse alignment” (line 2) is undefined and “coarse” is indefinite.
In claim 3, “coarse alignment” (line 3) is undefined and “coarse” is indefinite.
In claim 5, “the teeth” (lines 1-2) is unclear as to its proper antecedent basic as whether the teeth is in the old model or the scan; “second surface element” (line 3) is unclear as to its proper antecedent basic as whether it indicates “second surface elements” (claim 1, line 9); “coarse alignment” (line 7) is undefined and “coarse” is indefinite; “minimum deviation” (line 6) is unclear as how it is performed.
Claim 4 is rejected as it depends on the rejected claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616